Citation Nr: 1424413	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-26 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from July 1958 to September 1977.  He died in March 2010, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the VA RO in Milwaukee, Wisconsin, that, inter alia, denied the appellant's claim of service connection for the cause of the Veteran's death.  

In July 2009, the Veteran was diagnosed with metastatic renal cell cancer.  He filed a claim for service connection in November 2009, asserting that his cancer was due to in-service exposure to asbestos, cadmium, and tricholroethlene.  The Veteran served as a machinist mate, and explained that he regularly would remove asbestos insulation, was exposed to cadmium during welding, and also used trichloroethylene-based cleaning solvents.  He passed away in March 2010.  The cause of death listed on his death certificate was respiratory failure due to hepatic encephalopathy, metastatic liver disease, as a consequence of renal cell carcinoma.

After the Veteran's death, the appellant submitted an internet article indicating that studies suggest that exposure to asbestos and cadmium can increase the risk of renal cell carcinoma.  A Wikipedia article was also submitted noting that studies had suggested that trichloroethylene can be carcinogenic.  The appellant also reported that the Mayo Clinic had found a relationship between exposure to such chemicals and renal cell carcinoma.  Although the March 2010 and March 2011 VA medical opinions indicated that studies had not been done to demonstrate a causal relationship, the medical experts did not discuss the information gleaned from internet sources.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. 

Nicholson, 21 Vet. App. 303, 311-312 (2007).  In order to address the information presented by the appellant, further evidentiary development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given the opportunity to submit additional supporting information, such as any she may have from the Mayo Clinic as mentioned in her substantive appeal.  

2.  Thereafter, a medical opinion should be obtained from the VA expert who provided the March 2011 opinion.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the expert.

The reviewer should indicate whether it at least as likely as not (probability of 50 percent or more) that the Veteran's renal cell carcinoma is related to his period of military service, including any in-service exposure to asbestos, cadmium, and/or trichloroethylene.  In so doing, an explanation should be provided regarding the information provided by the appellant suggesting a relationship between exposures such as experienced by the Veteran and the later development of renal cancer.  (As noted above, internet sources describe such exposures as being risk factors in the development of renal cancer, and the appellant has indicated that the Mayo Clinic is a source where information may be found showing that the exposures were contributory causes of renal cancer.)

An explanation, with consideration of both lay and medical evidence must be provided for all opinions provided.  The reviewer should specifically comment on the internet medical information and any provided from the Mayo Clinic.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the appellant's theories of entitlement should be set forth in detail, as should reasons for accepting or rejecting the articles submitted by the appellant.

(If the physician who provided the March 2011 opinion is no longer available, another expert should be asked to review the record and provide the above-requested opinion and explanation.)

3.  Upon completion of the above-requested development and any other development deemed appropriate, readjudicate the issue of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

